ORDER

Pro se Mississippi prisoner Veronica McCallup appeals a district court judgment that dismissed, without prejudice, *316her civil suit. The case has been referred to this panel pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
McCallup sued Mississippi government agencies and corporations in Michigan district court, raising multiple claims arising from her allegedly wrongful extradition from Michigan to Mississippi.
The magistrate judge recommended that the district court dismiss McCallup’s suit, without prejudice, for failure to effect service of process. McCallup failed to file timely objections to the magistrate judge’s report and recommendation. The district court adopted the findings of the magistrate judge and dismissed the suit.
On appeal, McCallup challenges the propriety of the dismissal of her suit. The defendants have not been served.
Upon review, we conclude that McCallup has waived her right to appeal. A party who does not file specific objections to a magistrate judge’s report and recommendation, after being advised to do so, waives her right to appeal. United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981). Exceptional circumstances, however, will warrant an exception to the rule in the interests of justice. Thomas v. Arn, 474 U.S. 140, 155 & n. 15, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). No exceptional circumstances exist in this case.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.